Order entered July 1, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-00250-CV

    HERMAN BROWN, JACKIE LEWIS, & ALL OTHER OCCUPANTS, Appellants

                                               V.

                                     HANS WANGO, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-03351-E

                                           ORDER
       The clerk’s record in this case is overdue. By postcard dated June 11, 2019, we notified

the Dallas County Clerk that the clerk’s record was overdue. We directed the County Clerk to

file the record within thirty days. To date, the County Clerk has not filed the clerk’s record nor

otherwise responded to our notice.

       Accordingly, we ORDER the Dallas County Clerk to file, within TEN DAYS of the date

of this order, either (1) the clerk’s record, or (2) written verification that appellants are not

indigent and have not paid for or made arrangements to pay for the record. We notify appellants

that if we receive verification they are not indigent and have not paid for or made arrangements

to pay for the record, we will, without further notice, dismiss the appeal. See TEX. R. APP. P.

37.3(b).
We DIRECT the Clerk to send copies of this order to:

John Warren
Dallas County Clerk

All parties



                                          /s/     ROBERT D. BURNS, III
                                                  CHIEF JUSTICE